         Case 1:17-cr-00548-PAC Document 267 Filed 01/24/20 Page 1 of 1


                                     The Law Office of James M. Branden
                                             551 Fifth Avenue
                                         NewYork,NewYork 10176
                                             Tel. 212-286-0173
                                             Fax 212-286-0495




                                                 January 24, 2020

Hon. Paul A. Crotty
United States District Judge
Southern District of New York
U.S. Courthouse
500 Pearl Street
New York, NY 11201

                               Re:      United States v. Joshua Adam Schulte
                                        Cr. DocketNo.17-548 (PAC)

Dear Judge Crotty:

        I represent Mr. Schulte in the above-referenced matter. The Court has scheduled a final pretrial
conference for today at 10:45 a.m. Unfortunately, I have a hearing in White Plains this morning at 9:30
in the matter of United States v. Damita Williams, 17 Cr. 364 (CS). As such I cannot appear in the
Manhattan courthouse until noon, at best. I am available for the balance of the day.


                                                 Respectfully submitted,



                                                 James M. Branden
